IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEEDRA PRINCE,                           §
                                         §
              Plaintiff Below,           §        No. 559, 2019
              Appellant,                 §
                                         §
              v.                         §        Court Below – Superior Court
                                         §        of the State of Delaware
SYNOSKI REAL ESTATE                      §
MANAGEMENT, LLC and                      §
FERRITTO, LLC,                           §        C.A. No.: K18C-02-005
                                         §
              Defendants Below,          §
              Appellees.                 §


                             Submitted: August 5, 2020
                             Decided: September 4, 2020

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                      ORDER

      After careful consideration of the parties’ briefs and the record on appeal, it

appears to the Court that:

      (1)    On June 25, 2016, Appellant Deedra Prince allegedly suffered injuries

when she stepped through a wooden board on the back porch of a townhome that

she rented. Prince filed a personal injury action against Appellees Ferritto LLC, her

landlord, and Synoski Real Estate Management, LLC, her property manager. After

trial, on November 14, 2019, the jury returned a verdict in favor of Appellees,
finding that neither negligently caused Prince’s injuries. On December 2, 2019,

Prince filed a timely notice of appeal contesting the jury’s verdict.

      (2)    On appeal, Prince argues that the Superior Court erred in two ways.

First, Prince argues that the Superior Court issued an erroneous jury instruction as

to negligence per se that undermined the jury’s ability to reach a just verdict.1

Second, Prince argues that the court abused its discretion by denying Prince’s for-

cause challenge of a prospective juror who substitute teaches at the same school

where a principal of Synoski Real Estate Management, LLC works.2 Having

reviewed the parties’ briefs and the record on appeal, this Court holds that neither of

Prince’s claims is meritorious and affirms the jury’s verdict in favor of Appellees.

      (3)    Prince first argues that the court erroneously instructed the jury as to

negligence per se by indicating that Prince, as a tenant of a residential lease, could

violate the Kent County Building Code by failing to maintain the porch at her

residence. She also argues that the court’s faulty negligence per se jury instruction

“undermined the jury’s ability to intelligently perform its duty because it incorrectly

shifted the focus of the alleged building code violation upon the Plaintiff causing

confusion regarding the negligence determination . . . .”3 Therefore, Prince argues




1
  Opening Br. 2.
2
Id.
3
 Id. at 8-16.
                                           2
that she was prejudiced and that this Court should reverse the jury’s verdict and

remand for a new trial.4

      (4)    In an amendment to her complaint, Prince alleged that Defendants were

negligent per se for failing to maintain her porch in accordance with the Kent County

Code and proximately causing her injury. Upon argument from Defendants, the

court held that “Title 25 of State law, the Kent County Code, and the lease

agreement, are all consistent with applying [Kent County Code Section 143-13] both

to the landlord and to the tenant.”5 Therefore, instead of instructing the jury that

“Plaintiff Deedra Prince charges [Defendants with violating the Kent County Code]”

the Superior Court instructed the jury that the parties charged each other with

negligence per se for violating the Kent County Code.6

      (5)    “A party is not entitled to a particular jury instruction but does have the

unqualified right to have the jury instructed on a correct statement of the substance

of the law.”7 And “while ‘some inaccuracies and inaptness in statement are to be

expected in any charge,’ this Court will reverse if the alleged deficiency in the jury




4
Id.
5
  Appendix to the Opening Br. 121-22 (hereafter “A_”).
6
  A123.
7
  Bullock v. State, 775 A.2d 1043, 1047 (Del. 2001) (quoting Flamer v. State, 490 A.2d
104, 128 (Del. 1983)).
                                           3
instructions ‘undermined . . . the jury’s ability to intelligently perform its duty in

returning a verdict.’”8

         (6)   Here, even assuming—without deciding—that the Superior Court’s

jury instruction incorrectly stated that both Prince and Appellees could be negligent

per se, this Court holds that the form of the jury’s verdict renders the court’s

instruction harmless error. The jury verdict sheet in this case is structured as a series

of questions.9 Questions (1) and (2) identify both of the Appellees and ask if they

were “negligent in any manner that proximately caused Deedra Prince’s injury?”10

The verdict sheet has two boxes under each question, one captioned “Yes” and the

other “No.”11 The verdict sheet then says, “If you answered both question 1 and 2

as No, then Stop and summon the bailiff. If you answered 1 or 2 as Yes, then

continue to the next question.”12 Below that instruction, question (3) asks, “Did you

find that Deedra Prince was negligent in any manner that proximately caused injury

to herself?”13

         (7)   The jury checked the box captioned “No” for both questions (1) and

(2), signaling that they did not find either of the Appellees were negligent.14 As both


8
Id.
9
  A50.
10
Id.
11
Id.
12
Id.
13
 Id.
14
Id.
                                           4
of the first two questions were answered in the negative, the rest of the verdict sheet

was left blank per the instructions. The jury never answered the third question of

whether Prince “was negligent in any manner” because they decided the threshold

issue of whether Appellees were negligent in Appellees’ favor. Thus, the court’s

instruction as to Prince’s purported negligence was largely irrelevant because the

jury resolved the case without addressing whether Prince was negligent per se. Put

yet another way, because the jury held that Appellees were not negligent at all, the

jury’s thoughts or conclusions about Prince’s negligence have no impact on the

verdict.15 For this reason, the court’s jury instruction, if erroneous was harmless.

       (8)    Next, Prince argues that the trial court abused its discretion by denying

Prince’s for-cause challenge of Debora Bates, prospective Juror #5, because Bates

worked as a substitute teacher at the same school as Karin Synoski, a principal of

Appellee Synoski Real Estate Management, LLC.16 During jury selection, Bates

told the court that she is a regular substitute teacher at Dover High School, the same

school where Synoski works as a full-time teacher.17 Bates stated that she had never




15
   Still, Prince argues that the jury was confused by the court’s instructions and points out
that the jury sent a note during deliberations requesting clarification from the court.
Opening Br. 16. Prince’s assertion is wholly speculative. Requesting clarification about
the calculation of damages could just as easily signal that the jury was thorough and that it
analyzed the issues seriously before reaching its decision.
16
   Opening Br. 17-20.
17
   A55.
                                             5
talked with Synoski, had never worked with her, and had no contact with her at all.18

When asked by the court, Bates was emphatic that she could be fair and impartial if

she were placed on the jury.19

      (9)    Prince’s counsel made a for-cause challenge to strike Bates as a

prospective juror, arguing that Bates and Synoski could eventually come face-to-

face after trial while working and that the possibility of confrontation could color

Bates’s decision-making.20 The judge overruled Prince’s challenge, and Bates was

seated as Juror #5.21 Before the jury was empaneled, Prince renewed her request

that Bates be dismissed for cause.22 The judge denied Prince’s application for

reargument.23

      (10) “The determination of a juror’s impartiality is the responsibility of the

trial judge who has an opportunity to question the juror, observe the juror’s

demeanor, and evaluate the juror’s ability to render a fair verdict.”24 This Court will

not overturn a trial court’s decision to dismiss a juror following voir dire absent “a

demonstration of ‘prejudicial abuse’ of discretion.”25




18
   A56.
19
   A57.
20
Id.
21
   A58.
22
   A61.
23
   A63.
24
   Dickens v. State, 2010 WL 2889501, at *4 (Del. July 23, 2010).
25
Id. (citing Skinner v. State, 575 A.2d 1108, 1120 (Del. 1990)).
                                            6
       (11) Here, the court did not err when it denied Prince’s request to strike

Bates as a juror for cause. Bates stated to the court that she had never had any contact

with Synoski and that she could be an impartial juror. The judge’s assessment of

Bates and her representations is entitled to deference on appeal.26 Thus, the court

acted within its discretion when it allowed Bates to serve as Juror #5.

       (12) For the reasons discussed above, this Court holds that, even if

erroneous, the Superior Court’s jury instruction did not affect the jury’s

determination, and the court did not abuse its discretion in denying Prince’s for cause

challenge to Juror #5.

       NOW, THEREFORE IT IS ORDERED that the Superior Court jury’s

November 14, 2019 verdict is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Tamika R. Montgomery-Reeves
                                                       Justice




26
  See Schwan v. State, 65 A.3d 582, 589-90 (Del. 2013) (“If the juror affirmatively answers
that she or he can reach a verdict impartially, the trial judge’s acceptance of that answer is
afforded deference on appeal . . . .”).
                                              7